Citation Nr: 1002229	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, cervical and lumbar spine, evaluated as 20 percent 
disabling prior to July 22, 2009.

2.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, evaluated as 20 percent 
disabling from July 22, 2009.

3.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling from July 22, 2009.

4.  Entitlement to a rating in excess of 40 percent for left 
foot drop associated with traumatic arthritis, cervical and 
lumbar spine.

5.  Entitlement to service connection for a bilateral arm 
condition to include as secondary to service-connected 
traumatic arthritis, cervical and lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant testified at a hearing before the undersigned 
Board member in March 2009.  A transcript of the hearing is 
associated with the claims file.  

In July 2009, the Board remanded the case to the RO for 
further development.  The case is now before the Board for 
adjudication.




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's arthritis 
of the cervical spine is manifested by limitation of motion 
with pain; without additional limitation of function or 
related neuropathy. 

2.  For the entire period on appeal, the Veteran's arthritis 
of the lumbar spine is manifested by limitation of motion 
with pain and muscle spasm; without additional limitation of 
function or related neuropathy. 

3.  The Veteran's left foot drop due to paralysis of the 
popliteal nerve manifested following the Veteran's January 
2009 back surgery, has been related by competent evidence to 
that surgery for service-connected disability of the spine, 
and is assigned the maximum rating under Diagnostic Code 
8521.

4.  A bilateral arm condition is not related to the Veteran's 
service-connected cervical and lumbar spine disorders.


CONCLUSIONS OF LAW

1.  Prior to July 22, 2009, the schedular criteria for an 
evaluation of 20 percent for traumatic arthritis of the 
cervical spine have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5237 (2009).

2.  Prior to July 22, 2009, the schedular criteria for an 
evaluation of 20 percent for traumatic arthritis of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5237 (2009).

3.  From July 22, 2009, the schedular criteria for an 
evaluation in excess of 20 percent for traumatic arthritis of 
the cervical spine are not met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5237 (2009).

4.  From July 22, 2009, the schedular criteria for an 
evaluation in excess of 20 percent for traumatic arthritis of 
the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5237 (2009).

5.  The criteria for an evaluation in excess of 40 percent 
for left foot drop associated with traumatic arthritis of the 
cervical and lumbar spine are not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8521 (2008).

6.  A bilateral arm condition is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in February 2006, fully satisfied the duty to 
notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
was afforded examinations in February 2006 and July 2009.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disabilities at issue; and document and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The Board notes that the Veteran was granted service 
connection for traumatic arthritis of the cervical and lumbar 
spine in September 1975.  He filed a claim for an increased 
rating in January 2006.  Prior to July 22, 2009, the 
Veteran's was assigned a single 20 percent for arthritis of 
the cervical and lumbar spine.  From July 22, 2009, the 
cervical and lumbar spines have been assigned separate 20 
percent ratings.  Also, service connection for left foot drop 
was established in a June 2009 rating decision, effective 
from March 19, 2006. 

The Veteran's spinal disorder when rating as a single entity 
was rated under the provisions of Diagnostic Code (DC)5237-
5010.  Effective from July 22, 2009, the cervical spine and 
lumbar spine disorders have been evaluated under the 
provisions of DC 5237.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DC s5003, 5010.  The criteria for rating 
traumatic arthritis in DC 5010 direct that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
is the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.

A 10 percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration is at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Paralysis of the external popliteal (common peroneal) nerve 
is rated under DC 8521.  When there is complete paralysis, 
with foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; with anesthesia covering the 
entire dorsum of the foot and toes, then a 40 percent rating 
is assigned. When there is severe incomplete paralysis, then 
a 30 percent rating is assigned. When there is moderate 
incomplete paralysis, then a 20 percent rating is assigned. 
When there is mild incomplete paralysis, then a 10 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2009).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2009).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5237.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

As noted above, the Veteran's spinal disorder when rated as a 
single entity was rated pursuant to the criteria for 
traumatic arthritis, and from July 2009, each segment was 
rated under the general rating formula outlined above.  In 
addition a separate rating for the neurological 
manifestations of the Veteran's lumbar spine disorder has 
been in effect from March 2009. 

In this case, the Veteran contends that his cervical and 
lumbar spine disabilities are worse than the assigned 20 
percent disability evaluation.  Specifically, he reported 
pain, tingling, and numbness in the spine as well as back 
spasms and incapacitating episodes that require bed rest for 
up to weeks at a time.  See March 2009 hearing transcript.

Historically, the Board notes the Veteran's history of injury 
to the spine in 1965 and 1966.  The Veteran underwent a 
laminectomy with partial disk excision in 1970 and underwent 
a second spine surgery more recently in January 2009.  

In February 2006, the Veteran was afforded a VA examination.  
Examination of the cervical spine showed mild midline 
tenderness to the cervical spine with paraspinal spasm.  
Extension was to 10 degrees with an increase in muscular low 
cervical pain, primarily in the C6-7 distribution.  There 
were no radicular symptoms.  Lateral rotation was to 80 
degrees bilaterally with flexion to 45 degrees bilaterally, 
with increased pain on the left side.  Motor strength was 
5/5, but reflex testing was unable to be performed.  Range of 
motion in the shoulders, elbows, and wrists was full, without 
pain, fatigability or other complaints.  Repetitive testing 
of the cervical spine did not produce any change in findings, 
no increase in pain, weakness, fatigability, incoordination, 
and no other neurological abnormalities.  

Examination of the thoracolumbar spine revealed no midline 
pain, but diffuse perimuscular spasm and tenderness to 
palpation.  Forward flexion was past 90 degrees with pain but 
without radicular findings.  Posture was guarded.  Extension 
was limited to 20 degrees with increased pain.  Lateral 
flexion was to 40 degrees bilaterally and rotation to 30 
degrees bilaterally with slight increase in pain, but no 
radicular findings.  Repetitive testing showed no increase in 
pain, weakness, fatigability, incoordination or neurological 
symptoms.  X-ray findings showed significant degenerative 
changes in the cervical and lumbar regions.  The examiner 
related the findings to service.  The examiner found 
bilateral compressive neuropathies of the upper extremities, 
but did not relate these findings to the Veteran's cervical 
or lumbar spine.

An April 2009 post-surgical report noted that the January 
2009 spine surgery provided significant relief from the 
Veteran's symptoms, although he continued to have complaints 
of right arm pain and numbness.  Physical examination 
findings showed good motor strength in the upper extremity 
with no other weakness with mild hypesthesia to the right C6 
and left C7.  Reflexes were +1 and symmetric in the upper 
extremities.  Significant weakness was noted in the lower 
extremities.  The examiner noted that otherwise, findings 
were within normal limits.

In July 2009, the Veteran was afforded a VA examination.  The 
examiner noted the Veteran's history of injury to the spine 
in 1965 and 1966 as well as his history of spinal surgery in 
1970 and more recently in January 2009.  He noted that the 
Veteran underwent a laminectomy in January 2009 for 
radiculopathy at the L4-5 and that 2009 MRI findings showed 
no considerable change since January 2008.  Range of motion 
findings for the cervical spine were flexion to 30 degrees, 
extension to 20 degrees, left lateral flexion to 25 degrees 
and right lateral flexion to 20 degrees, left lateral 
rotation to 50 degrees, and right lateral rotation to 55 
degrees, with pain.  The examiner noted that the limiting 
factor was pain and that these motions were able to be 
repeated and did not diminish with repeated attempts.  There 
was no weakness, fatigability, or incoordination upon range 
of motion testing.  There was no tenderness over the spine or 
musculature of the cervical spine.

Range of motion findings for the thoracolumbar spine were 
flexion to 60 degrees, extension to 20 degrees, left lateral 
flexion to 15 degrees, and right lateral rotation to 20 
degrees.  He had no pain within range of motion, but did have 
pain at the limits of these motions.  The examiner again 
noted that the limiting factor was pain, but there was no 
weakness, fatigability, or incoordination with repeated 
attempts at range of motion.  There was some tenderness over 
the lower lumbar spine and some muscle spasm of the 
paraspinal muscles.

With regard to the upper extremities, the Veteran had light 
touch sensation present in the C5-T11 dermatomes.  Light 
touch sensation was intact, equal bilaterally in the L5-T1 
dermatomes.  He had 5/5 strength in shoulder abduction, arm 
flexion, arm extension, wrist extension, wrist flexion, hand 
intrinsics, finger flexion, and finger extension.  The 
examiner noted the Veteran was 5/5  for all muscle groups 
equally and bilaterally.  Reflexes were 1+ and symmetric 
throughout the bilateral extremities.

The diagnosis was lumbar spine osteoarthritis, cervical spine 
osteoarthritis and paralysis of popliteal nerve.  The 
examiner noted there was no IVDS related to the Veteran's 
traumatic arthritis of the cervical/lumbar spine.  The 
examiner assessed degenerative changes at the cervical and 
lumbar spine with true L4-5 radiculopathy (for which the 
Veteran is currently service-connected).  The examiner noted 
that the EMG for the upper extremities was normal and the 
report stated "no evidence of cervical radiculopathy, 
peripheral polyneuropathy or peripheral entrapment 
neuropathy."  The examiner noted that this was solid 
evidence against any type of weakness or numbness stemming 
from degeneration of the cervical spine and that it was not 
likely that the Veteran's upper extremity complaints of 
numbness were related to, the result of or aggravated by 
arthritis of the cervical spine.  The examiner further noted 
that the normal muscle examination combined with the normal 
EMG of the upper extremities indicated that the Veteran's 
upper extremity complaints were not connected to his 
traumatic arthritis of the cervical spine.  The examiner 
stated that the Veteran had no other diagnosed disabilities 
of the upper spine that were causally due to, the result of, 
or aggravated by the cervical spine and there was no other 
affected nerve to address at this time.  

With regard to the lumbar spine, the examiner noted L4-5 
radiculopathy with no other affected nerve at that time.

Based on the evidence of record, the Board finds that 
separate 20 percent ratings for both the cervical spine and 
the lumbar spine are warranted for the entire appeal period.  
See General Rating Formula for Diseases and injuries of the 
Spine, Note (6).  However, ratings in excess of 20 percent 
are not warranted in this case.  The evidence shows 
limitation of motion with pain and muscle spasm.  By 
contrast, the evidence does not show forward flexion of the 
cervical spine at 15 degrees or less, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or, any evidence 
of ankylosis of the spine.  Additionally, the evidence does 
not show any additional limitation of function due to 
incoordination, fatigue, or weakness, to warrant a higher 
rating.  See DeLuca, supra.  As noted above, the RO has 
assigned a separate rating for lower extremity neurological 
findings and as noted in the decision below, the Board finds 
that there are no upper extremity neurological findings that 
are etiologically related to the Veteran's spinal disability. 

In this regard, as to whether higher ratings are warranted 
based on considerations of the neurological findings 
associated with the Veteran's lumbar spine disorder, the 
Board notes again that service connection has been 
established for left foot drop under the provisions of DC 
8521 effective from March 19, 2009, the date of the claim 
although the Board notes that this also roughly corresponds 
with the date of evidence demonstrating such impairment and 
following the period of convalescence from the January 2009 
back surgery during which time the Veteran was assigned a 
temporary total rating.  In the rating decision awarding this 
benefit, the Board notes that the RO also assigned a 
temporary total rating effective from January 2009, the date 
of the Veteran's back surgery.  The RO noted that Dr. D.W.M. 
indicated that the Veteran sustained left foot surgery 
following surgery on his lower back, and had not recovered 
any strength in the left foot since that surgery.  The RO 
assigned a 40 percent rating for this disorder and the Board 
notes that this is the maximum rating for complete paralysis 
of the external popliteal nerve.  As there is no competent 
evidence of injury to another nerve such as the sciatic 
nerve, a higher rating based on these manifestations is not 
warranted.  Further, as there is no competent evidence of 
IVDS or other neurological findings consistent with the 
criteria for a higher rating under DC 5243, higher or 
separate ratings in excess of that assigned above are not 
warranted during the relevant appeal period.  See 2009 VA 
examination report.  

In reviewing the claim for a higher rating, the Board has 
also considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
cervical and lumbar spine arthritis with the established 
criteria found in the rating schedule for spine disabilities 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  Therefore, 
the Board finds that referral for an extraschedular 
evaluation is not warranted.  

In conclusion, the Board finds that the Veteran's disability 
picture of the cervical spine and lumbar spine disabilities, 
as represented by the separate 20 percent  ratings for the 
entire appeal period, is appropriate and there is no basis 
for increased or separate ratings based on the findings as 
set forth above.  Further, the 40 percent rating assigned the 
Veteran's left foot drop is appropriate and the maximum 
permitted under the facts of this case.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In this case, the Veteran makes no allegation that his 
bilateral arm condition is directly related to his active 
service and the record on appeal does not demonstrate such a 
relationship, thus application of 38 C.F.R. § 3.303 is 
inappropriate.  Rather, the Veteran asserts that his 
bilateral arm condition is the result of his cervical and 
lumbar spine disorders.  

In this regard, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Veteran contends that he has a disorder manifested by 
tingling, cramping and numbness in the arms that is due to 
his service-connected spine disability.  He reported the 
symptoms increase in severity when he turns or raises his 
head too quickly.  He reported more severe symptoms in the 
right arm accompanied with pain.  See March 2009 hearing 
transcript.

In February 2006, the Veteran was afforded a VA spine 
examination.  On examination, the Veteran complained of 
paresthesias in the bilateral arms with no other limitations.  
After a complete examination of the spine and upper 
extremities, the examiner diagnosed mild to moderate 
bilateral compressive neuropathies at the cubital and carpal 
tunnel of the upper extremities.  The examiner opined, in 
essence, that due to the gradual development of these 
symptoms, the Veteran's bilateral compressive neuropathies 
were not related to service, but were related to the gradual 
development of the compressive entities.  The Board notes 
however, that the examiner did not address the question of 
whether service connection for a bilateral arm disability is 
in order on a secondary basis pursuant to the provisions of 
38 C.F.R. § 3.310 (2009). 

In this regard, the Veteran has submitted additional private 
treatment records dated in 2009 which document the Veteran's 
ongoing complaints of paresthesias, pain and tingling in the 
upper extremities.

As noted above, the 2009 VA examiner noted that the EMG for 
the upper extremities was normal and the report stated "no 
evidence of cervical radiculopathy, peripheral polyneuropathy 
or peripheral entrapment neuropathy.  The examiner noted that 
this was solid evidence against any type of weakness or 
numbness stemming from degeneration of the cervical spine and 
that it was not likely that the Veteran's upper extremity 
complaints of numbness are related to, the result of or 
aggravated by arthritis of the cervical spine.  The examiner 
further noted that the normal muscle examination combined 
with the normal EMG of the upper extremities indicate that 
the Veteran's upper extremity complaints were not connected 
to his traumatic arthritis of the cervical spine.  The 
examiner stated that the Veteran had no other diagnosed 
disabilities of the upper spine that was causally due to, the 
result of, or aggravated by the cervical spine and there was 
no other affected nerve to address at that time.

Based on a complete review of the evidence of record, the 
Board finds that service connection is not warranted for a 
bilateral arm condition, as secondary to as service-connected 
spine disability.  Although the 2006 VA examiner diagnosed 
bilateral compressive neuropathies at the cubital and carpal 
tunnel, the examiner did not specifically relate the 
condition to the Veteran's service-connected spine 
disabilities.  Furthermore, the 2009 VA examiner reported 
normal EMG findings for the upper extremities and noted no 
evidence that the Veteran's upper extremity complaints were 
connected to his traumatic arthritis of the cervical spine.  
The examiner stated that the Veteran had no other diagnosed 
disabilities of the upper spine that is causally due to, the 
result of, or aggravated by the cervical spine and there was 
no other affected nerve to address at that time.  Thus, there 
is no medical evidence of a bilateral arm condition related 
to the Veteran's service-connected cervical and lumbar spine 
disabilities.  Accordingly, because there is no competent 
evidence of a current disorder related to a service-connected 
disorder, the appeal must be denied.

The Board acknowledges the Veteran's contention that he 
currently has a bilateral arm condition that is related to 
service; however, a lay person is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Furthermore, the Board finds that the 
greatest probative weight must be accorded the 2009 VA 
examiner's opinion that the Veteran's complaints of a 
bilateral arm condition are unrelated to his service-
connected spine disability.  Thus, the appeal must be denied.  





ORDER

Prior to July 22, 2009, a separate 20 percent evaluation for 
traumatic arthritis of the cervical spine is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

Prior to July 22, 2009, a separate 20 percent evaluation for 
traumatic arthritis of the lumbar spine is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

From July 22, 2009, an increased rating for traumatic 
arthritis of the cervical spine, evaluated as 20 percent 
disabling, is denied.

From July 22, 2009, an increased rating for traumatic 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling is denied.

From March 19, 2009, a rating in excess of 40 percent for 
left foot drop is denied.

Service connection for a bilateral arm condition, as 
secondary to service-connected traumatic arthritis, cervical 
and lumbar spine, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


